EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic M. Kotab on June 5th 2022.

The application has been amended as follows: 
Replace all previous copies of claims 5 and 19 with the following:

5. A computer-implemented method, comprising:
performing data operations in an automated data storage library using primary data storage drives of the automated data storage library, 
wherein the automated data storage library includes the primary data storage drives and a supplemental data storage drive, 
the supplemental data storage drive having a 
wherein the supplemental data storage drive is , wherein the predefined circumstance is defined based at least in part on a criterion selected from the group consisting of: a number of data operations waiting in a queue. experienced delay times, whether user permission has been received, and a remaining amount of a budget allocated for supplemental magnetic tape drive usage fees; 
unlocking the supplemental data storage drive in response to determining that the predefined circumstance is met; 
using the unlocked supplemental data storage drive to perform data operations in parallel with the primary data storage drives for increasing a level of performance of the automated data storage library; 
locking the supplemental data storage drive in response to determining that the predefined circumstance is no longer met; 
calculating a usage fee which corresponds to use of the supplemental data storage drive while unlocked; and
sending the usage fee to a user associated with the automated data storage library. 

11. A storage system, comprising:
a magnetic tape library, having: 
one or more primary magnetic tape drives, 
a supplemental magnetic tape drive, the supplemental magnetic tape drive having a 
one or more robotic accessors physically configured to access each of the one or more primary magnetic tape drives and the supplemental magnetic tape drive; 
a processor; and
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
cause, by the processor, performance of data operations using the primary magnetic tape drives, 
wherein the supplemental magnetic tape drive is , wherein the predefined circumstance is defined based at least in part on a criterion selected from the group consisting of: a number of data operations waiting in a queue. experienced delay times, whether user permission has been received, and a remaining amount of a budget allocated for supplemental magnetic tape drive usage fees; 
cause, by the processor, unlocking of the supplemental magnetic tape drive in response to determining that the predefined circumstance is met; 
cause, by the processor, the unlocked supplemental magnetic tape drive to perform data operations in parallel with the primary magnetic tape drives for increasing a level of performance of the magnetic tape library; 
cause, by the processor, the supplemental magnetic tape drive to become locked in response to determining that the predefined circumstance is no longer met; 
track, by the processor, an amount that the supplemental magnetic tape drive is used to perform the data operations during a period of time; and
output, by the processor, usage data which corresponds to the amount that the supplemental magnetic tape drive is used during the period of time for calculation of a usage fee which corresponds to the usage data. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim amendments now recite a specific set of required predefined circumstances in combination with the rest of the claim language not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136